ACCEPTED
                                                                                      03-14-00371-CR
                                                                                             4534461
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                 3/17/2015 3:49:02 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                      IN THE COURT OF APPEALS
                      THIRD DISTRICT OF TEXAS
                                                                   FILED IN
                                                            3rd COURT OF APPEALS
                                                                AUSTIN, TEXAS
                                                            3/17/2015 3:49:02 PM
JIM JACK THOMPSON III                  §                      JEFFREY D. KYLE
                                                                    Clerk
v.                                     §           NUMBER 03-14-00371-CR
THE STATE OF TEXAS                     §




           APPELLANT’S SECOND MOTION TO EXTEND TIME
                 FOR FILING APPELLANT’S BRIEF


     Pursuant to Rules 38.6(d) and 10.5(b), Texas Rules of
Appellate Procedure, Appellant respectfully moves for an
extension of time to file appellant’s brief herein, and in
support of said motion would show the following:


                                   I.


     The original deadline for the filing of appellant’s
brief is MARCH 16, 2015.


                                   II.


     Appellant’s      seeks   a   30   days   extension         of   time   for
filing appellant’s brief, i.e. to APRIL 15, 2015.


                                  III.


     One   previous    extension       of   time    to   file    appellant’s
brief has been sought and granted.
                             IV.


    The facts relied upon to reasonably explain the need
for an extension are as follows:



         1. The appellate record in thia case is
            voluminous and complicated. The Reporter’s
            record consists of 13 volumes. At leasr
            124 exhibits were admitted at trial. The
            Cllerk’s Record consists of 176 pages.

         2. Since the first extension was granet
            Counsel had to spend a considerable amount
            of time on an appeal in a civil case in
            which the brief was filed on February 23,
            2015.

         3. Since the first extension was granted
            counsel has had court appearances in
            felony   cases   in   Williamson, Travis,
            Burnet, and Comal Counties.


    WHEREFORE,   appellant   prays   that   this   Motion   For
Extension of Time to File Appellant’s Brief be granted and
that the deadline for filing appellant’s brief be extended
to APRIL 15, 2015.


                                     RESPECTFULLY SUBMITTED

                                     /s/ Ray Bass
                                     ________________________
                                     RAY BASS, ATTORNEY
                                     SBN 01884000

                                     120 WEST 8TH STREET
                                     GEORGETOWN, TEXAS 78626
                                     TEL. 512-863-8788
                                     FAX 512-869-5090
                                     ATTORNEY FOR APPELLANT
                     IN THE COURT OF APPEALS
                     THIRD DISTRICT OF TEXAS




JIM JACK THOMPSON III           §
v.                              §       NUMBER 03-14-00371-CR
THE STATE OF TEXAS              §

                     CERTIFICATE OF SERVICE

     A copy of the foregoing Appellant’s Second Motion For
Extension Of Time To File Appellant’s Brief was served on
MARCH 17, 2015, in compliance with Rule 9.5, Texas Rules of
Appellate Procedure and in compliance with Third Court of
Appeals Local Rule 3(c), on MR. JOHN PREZAS, ASSISTANT
DISTRICT ATTORNEY, WILLIAMSON COUNTY, TEXAS, 405 Martin
Luther King, Box 1, Georgetown, Texas 78626.


                                          /s/ Ray Bass
                                          ___________________
                                          RAY BASS



                 CERTIFICATE OF CONFERENCE

     On MARCH 17 2015, the below signed attorney for
appellant conference with Mr. John Prezas, Assistant
District   Attorney   for   Williamson  County,   Appellate
Attorney, regarding this Motion For Extension Of Time to
File Appellant’s Brief. Mr. Prezas authorized counsel for
appellant to represent to the Court that the State of Texas
agrees with said motion and has no objection to the Court
granting the motion.



                                          /s/ Ray Bass
                                          ___________________
                                          RAY BASS
                     IN THE COURT OF APPEALS
                     THIRD DISTRICT OF TEXAS




JIM JACK THOMPSON III           §
v.                              §       NUMBER 03-14-00371-CR
THE STATE OF TEXAS              §

     ORDER ON APPELLANT’S MOTION FOR EXTENSION OF TIME
                 TO FILE APPELLANT’S BRIEF


     On this ____ day of ____________________, 2015, came
on to be considered the Motion For Extension Of Time To
File Appellant’s Brief; and the court, having considered
said motion, finds that it should be and is hereby GRANTED.

     It is, therefore, ordered that Appellant shall have
until APPRIL 15, 2015, to file appellant’s brief herein.


                           __________________________________
                           Justice, Third Court Of Appeals